          Case 2:11-cr-20020-JWL Document 289 Filed 05/18/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

United States of America,

                     Plaintiff,

v.                                                             Case No. 11-20020-02-JWL
                                                                        20-cv-2097-JWL
Mark R. Davis,

                     Defendant.

                                  MEMORANDUM & ORDER

       On May 7, 2020, this court dismissed petitioner Mark R. Davis’s § 2255 motion to vacate

his conviction as an unauthorized successive petition. One week later, the court received a letter

from Mr. Davis in which he explains that he was unable to reply to the government’s response to

his motion because the correctional facility in which he is housed was on lock down in light of

COVID-19. He urges that he needs a lawyer to assist him in replying to the government’s

response. The court construes the letter as a motion to appoint counsel (doc. 288) and denies that

motion.

       As an initial matter, the motion is moot because the court has already resolved Mr. Davis’s

§ 2255 motion, after waiting the requisite period for Mr. Davis to file a reply. In any event, the

court considered the merits of his request for counsel in connection with his § 2255 motion

because he asked for counsel at that time as well. The court denied Mr. Davis’s request because

there is no constitutional right to counsel beyond the direct appeal of a conviction. Swazo v. Wyo.

Dep’t of Corrs., 23 F.3d 332, 333 (10th Cir. 1994); Pennsylvania v. Finley, 481 U.S. 551, 555

(1987). The court notes, however, that there is no assistance that any lawyer could have provided
         Case 2:11-cr-20020-JWL Document 289 Filed 05/18/20 Page 2 of 2




to Mr. Davis that would have salvaged his motion before this court in light of Mr. Davis’s failure

to obtain authorization from the Circuit to file the motion in the first instance.



       IT IS THEREFORE ORDERED BY THE COURT THAT Mr. Davis’s motion to

appoint counsel (doc. 288) is denied.



       IT IS SO ORDERED.



       Dated this 18th day of May, 2020, at Kansas City, Kansas.



                                                   s/ John W. Lungstrum
                                                   John W. Lungstrum
                                                   United States District Judge




                                                  2
